 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 7321 Wandering Street Trust,                                Case No.: 2:21-cv-01193-JAD-EJY

 4              Plaintiff

 5 v.                                                          Order re: Motion for Preliminary
                                                            Injunction and Motion to Shorten Time
 6 Nationstar Mortgage, LLC; First American
   Trustee Servicing Solutions, LLC; and                                  [ECF Nos. 4, 5]
 7 Nevada Legal News, LLC,

 8              Defendants

 9             Plaintiff 7321 Wandering Street Trust moves for an order temporarily restraining

10 defendants Nationstar Mortgage, LLC; First American Trustee Servicing Solutions, LLC; and

11 Nevada Legal News, LLC from foreclosing on its real property in Las Vegas, Nevada. 1 Because

12 the trustee’s sale of the property is scheduled to occur on July 6, 2021, Wandering Street also

13 moves to have its motion for injunctive relief heard on shortened time. 2 I construe Wandering

14 Street’s motion for shortened time as seeking a temporary a restraining order with notice to the

15 defendants and I grant that relief, truncate the briefing schedule on the injunctive-relief motion,

16 and set that motion for hearing.

17             The legal standard for issuing a temporary restraining order and the legal standard for

18 preliminary injunctive relief are “substantially identical.” 3 Both are “extraordinary” remedies

19 and “never awarded as of right.” 4 The Supreme Court clarified in Winter v. Natural Resources

20

21   1
         ECF No. 4.
     2
22       ECF No. 5.
     3
     See Stuhlbarg Intern. Sales Co. v. John D. Bush and Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)
23 (stating that the “analysis is substantially identical for the injunction and the TRO”).
     4
         Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).
 1 Defense Council, Inc. that, to obtain an injunction, the plaintiff “must establish that [it] is likely

 2 to succeed on the merits, that [it] is likely to suffer irreparable injury in the absence of

 3 preliminary relief, that the balance of equities tips in [its] favor, and that an injunction is in the

 4 public interest.” 5 The Ninth Circuit also recognizes an additional standard: “if a plaintiff can

 5 only show that there are ‘serious questions going to the merits’—a lesser showing than

 6 likelihood of success on the merits—then a preliminary injunction may still issue if the ‘balance

 7 of hardships tips sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” 6

 8             Wandering Street argues and provides evidence to show that there are serious questions

 9 going to whether Nationstar has as valid and existing interest in the deed of trust that it intends to

10 foreclose upon via a trustee’s sale on July 6, 2021. With its motion, evidence, and complaint,

11 Wandering Street has demonstrated that it is likely to be irreparably harmed if the foreclosure

12 sale is conducted before the parties can be heard on its motion for a preliminary injunction, and

13 that the other Winter factors tip in its favor.

14             IT IS THEREFORE ORDERED that Wandering Street’s motion for an order shorting

15 time, which I construe as a motion for a temporary restraining order, [ECF No. 5] is

16 GRANTED. Defendants Nationstar Mortgage, LLC; First American Trustee Servicing

17 Solutions, LLC; and Nevada Legal News, LLC; their officers, agents, servants, employees, and

18 attorneys; and any other person acting in active concert or participation with any defendant are

19 RESTRAINED from proceeding with the foreclosure sale of real property known as 7321

20 Wandering Street, Las Vegas, Nevada 89131.

21

22
     5
         Id. at 20.
23   6
       Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance
     for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)).

                                                       2
 1         IT IS FURTHER ORDERED that this temporary restraining order will automatically

 2 EXPIRE at 5:00 p.m. on July 14, 2021, unless it is extended by the court for cause or converted

 3 into a preliminary injunction.

 4         IT IS FURTHER ORDERED that Wandering Street must post a bond by the court in the

 5 amount of $1,000 by 5:00 p.m. on June 30, 2021, to effectuate this order and recompense

 6 defendants if it is later determined that they have been wrongfully restrained.

 7         IT IS FURTHER ORDERED that Wandering Street’s motion for a preliminary

 8 injunction [ECF No. 4] will be heard at 11:00 a.m. on July 14, 2021, in Courtroom 6D of the

 9 Lloyd D. George Federal Courthouse, 333 Las Vegas Blvd. So., Las Vegas, Nevada 89101.

10 Defendants have until noon on July 7, 2021, to file any response to the motion for preliminary

11 injunction. Wandering Street has until noon on July 12, 2021, to file any reply.

12                                                             _______________________________
                                                               U.S. District Judge Jennifer A. Dorsey
13                                                                                      June 30,
                                                                                       June  29, 2021
                                                                                                 2021

14

15

16

17

18

19

20

21

22

23



                                                    3
